

	

		II

		109th CONGRESS

		1st Session

		S. 1058

		IN THE SENATE OF THE UNITED STATES

		

			May 17, 2005

			Mr. Santorum (for

			 himself and Mr. Wyden) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to provide

		  liability protections for volunteer practitioners at health centers under

		  section 330 of such Act.

	

	

		1.Short titleThis Act may be cited as the

			 Community Health Center Volunteer

			 Physician Protection Act of 2005.

		2.FindingsCongress finds as follows:

			(1)As there are over 45,000,000 individuals

			 lacking health insurance or who have inadequate health care coverage in the

			 United States, health centers under section 330 of the Public Health Service

			 Act (42 U.S.C. 254b), including community health centers, are increasingly

			 called upon to provide care to the uninsured and underinsured. While low-income

			 individuals have access to Medicaid and the elderly and disabled have access to

			 Medicare, such health centers offer an affordable alternative to costly

			 emergency room care.

			(2)These health

			 centers are being challenged by increasing financial pressures that jeopardize

			 their ability to provide access to health services for a number of large

			 medically underserved populations, including the elderly, the uninsured, and

			 lower-income individuals.

			(3)Granting volunteer

			 physician liability coverage through the program under section 224(g) of the

			 Public Health Service Act (relating to the provisions of title 28, United

			 States Code, that are commonly referred to as the Federal Tort Claims Act) (42

			 U.S.C. 233(g)) would significantly increase the number of physicians available

			 onsite at such health centers. Federal studies have concluded that by offering

			 liability coverage, such centers are able to redirect funds to recruit

			 full-time physicians and provide needed health care services to their

			 communities.

			(4)In addition, an

			 increase in volunteer physicians at the health centers will result in a direct

			 improvement in the ability of the centers to offer quality health care services

			 where the services are needed most.

			3.Health centers

			 under Public Health Service Act; liability protections for volunteer

			 practitioners

			(a)In

			 generalSection 224 of the

			 Public Health Service Act (42 U.S.C. 233) is amended—

				(1)in subsection

			 (g)(1)(A)—

					(A)in the first

			 sentence, by striking or employee and inserting employee,

			 or (subject to subsection (k)(4)) volunteer practitioner; and

					(B)in the second

			 sentence, by inserting and subsection (k)(4) after

			 subject to paragraph (5); and

					(2)in each of

			 subsections (g), (i), (j), (k), (l), and (m), by striking employee, or

			 contractor each place such term appears and inserting employee,

			 volunteer practitioner, or contractor.

				(b)Applicability;

			 definitionSection 224(k) of

			 the Public Health Service Act (42 U.S.C. 233(k)) is amended by adding at the

			 end the following paragraph:

				

					(4)(A)Subsections (g) through

				(m) apply with respect to volunteer practitioners beginning with the first

				fiscal year for which an appropriations Act provides that amounts in the fund

				under paragraph (2) are available with respect to such practitioners.

						(B)For purposes of subsections (g)

				through (m), the term volunteer practitioner means a

				practitioner who, with respect to an entity described in subsection (g)(4),

				meets the following conditions:

							(i)The practitioner is a licensed

				physician or a licensed clinical psychologist.

							(ii)At the request of such entity, the

				practitioner provides services to patients of the entity, at a site at which

				the entity operates or at a site designated by the entity. The weekly number of

				hours of services provided to the patients by the practitioner is not a factor

				with respect to meeting conditions under this subparagraph.

							(iii)The practitioner does not for the provision

				of such services receive any compensation from such patients, from the entity,

				or from third-party payors (including reimbursement under any insurance policy

				or health plan, or under any Federal or State health benefits

				program).

							.

			

